Citation Nr: 1434107	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for coccidioidomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active naval service from July 1958 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and a June 2008 rating decision by the RO in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.

In connection with this appeal the Veteran testified at a hearing before an Acting Veterans Law Judge at the Phoenix, Arizona RO in March 2011.  A transcript of the hearing is associated with the claims file.  The Acting Veterans Law Judge who conducted the March 2011 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717, the Veteran was offered the opportunity to testify at another hearing in a January 2014 letter.  The Veteran responded in January 2014 that he does not wish to have another hearing.  As such, the Board will proceed based on the evidence of record.

In December 2011 and March 2014, the issue above was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 letter, the Veteran wrote that he would like the RO to "get the new evidence from the VA Hospital in Tucson, Arizona" and from his private physician, Dr. H. G., M.D.  The Board remanded the claim in March 2014 in order to obtain the outstanding VA and private treatment records. 

The electronic claims file indicates that in June 2014 treatment records from the Tucson VAMC were added to the claims file dated through March 2012.  However, it is unclear whether any additional treatment records dated from March 2012 to January 2014 were requested.  The Board notes that one of the most recent treatment records dated in March 2012 indicates that the physician would obtain sputum for fungus and have patient return to the clinic in 8-12 weeks for reevaluation.  Another treatment note dated in March 2012 indicates that the Veteran was to start a research study for coccidioidomycosis.  The records seem to suggest that there are additional VA treatment records dated after March 2012, so, in the interest of completeness, the Board finds an additional remand is necessary to ensure the March 2014 Board remand was complied with and all outstanding VA treatment records have been requested and associated with the claims file. 

Additionally, the Board notes that a letter dated in April 2014 requested that the Veteran identify and sign a records authorization for his private physician.  The Veteran did not respond to this letter, and no additional private treatment records could be requested.  The RO should again request the Veteran identify and submit a records release for Dr. H.G. so that his records can also be associated with the claims file.  The Veteran is reminded that the duty to assist is a two-way street, and he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC should request the Veteran identify the names and addresses of any treatment for his coccidioidmycosis, to specifically include Dr. H. G.

After securing any necessary releases, the AOJ should make efforts to obtain the records of any treatment identified by the Veteran and any outstanding treatment records from the Tucson VAMC for the Veteran's service-connected coccidioidomycosis.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Following completion of the foregoing, the AOJ should undertake any other development it determines to be warranted.

3.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case ('SSOC').  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



